Citation Nr: 0802427	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-28 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to service connection for shin splints of the 
right leg.

4.  Entitlement to service connection for shin splints of the 
left leg.

5.  Entitlement to service connection for a lower back 
condition.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from April 2002 to 
December 2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision.

In June 2004, the veteran submitted a claim for service 
connection for bruxism.  As this claim has not yet been 
adjudicated, it is referred to the RO for appropriate action.

In reviewing the veteran's claims file it is noted that the 
VA examination report dated in June 2004 states that a review 
of the veteran's claims file showed two audiometric 
examinations (one dated in November 1969 and the other dated 
in March 1972); the report also stated that the veteran had a 
sudden loss of hearing following a grenade exploding near his 
position in 1970.  Given that the veteran was born in January 
1971, it is difficult to comprehend how this could have 
served as the basis for the award of service connection.  It 
appears to have been, however, and that question is referred 
to the RO for any appropriate action.  

The issues of service connection for bilateral shin splints 
and for a lower back condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has demonstrated range of motion in his right 
knee from at least 0-120.

2.  No objective evidence of right knee instability has been 
presented.

3.  The medical evidence failed to show compensable hearing 
loss.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5257, 5259, 
5260, 5261 (2007).

2. Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Right Knee

The veteran is currently rated at 10 percent for a right knee 
disability, under 38 C.F.R. § 4.71a, DC 5259.  Under this 
diagnostic code, a 10 percent rating is assigned for removal 
of the semilunar cartilage.  It is noted that 10 percent is 
the highest schedular rating available under this diagnostic 
code.

Ratings in excess of 10 percent may be awarded for knee 
disabilities based either on limitation of motion or on 
instability.

With regard to limitation of motion, a 10 percent rating is 
assigned under DC 5260 when flexion of the knee is limited to 
45 degrees; while a 20 percent rating is assigned when 
flexion is limited to 30 degrees.  Alternatively, under 
38 C.F.R. § 4.71a DC 5261, a 10 percent rating is assigned 
when extension of the knee is limited to 10 degrees; and a 20 
percent rating is assigned when extension is limited to 15 
degrees.  The normal range of motion for the knee is flexion 
to 140 degrees and extension to zero degrees.  38 C.F.R. § 
4.71, Plate II.  

With regard to instability 10, 20, and 30 percent ratings are 
assigned depending on whether the impairment of a knee, 
involving either recurrent subluxation or lateral 
instability, is slight, moderate or severe.  See 38 C.F.R. 
§ 4.71a, DC 5257. 

At a VA examination in April 2004, the veteran demonstrated 
full range of motion in his right knee as he could flex and 
extend between 0 and 140 degrees.  The examiner also found no 
medial or lateral instability.  The veteran had no crepitus 
and no effusion.

VA treatment records show some knee treatment, but fail to 
show that the veteran's right knee is more severe than it is 
currently rated.  A VA treatment record from October 2004 
shows that the veteran was found to have full range of motion 
in his right knee, without any instability.  An MRI of the 
veteran's right knee was normal in December 2004; although an 
MRI in May 2005 showed evidence of medial and lateral 
meniscus tears.  Another May 2005 treatment record shows that 
the veteran had range of motion in his right knee from 0-120 
degrees, with no varus, valgus, anterior, or posterior 
instability.  The veteran was diagnosed with patellofemoral 
syndrome and with internal derangement of the knee.  The 
veteran had a right meniscus surgery in May 2005.  Several 
weeks later, the veteran returned to the orthopedic clinic 
where it was noted that he was doing well, and the veteran 
indicated that pain relief had been excellent and he was 
without complaint.  A physical examination of the right knee 
revealed range of motion from 0-120 degrees without pain.

As noted above, neither the VA examination report, nor the VA 
treatment records show compensable limitation of motion.  The 
veteran showed range of motion in his right knee from at 
least 0 to 120 degrees each time it was measured, including 
after his knee operation in 2005.  120 degrees of flexion 
greatly exceeds the 45 degrees of flexion which is required 
for a compensable rating.  

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
there is no indication that pain, weakness, fatigability, or 
incoordination has caused any functional loss.  Even 
following knee surgery, the veteran had flexion to 120 
degrees without pain.

As such, a compensable rating is not available for the right 
knee based on limitation of motion.   

Similarly, the treatment records and VA examination report 
have never shown any objective evidence of instability, and 
there are at least 3 occasions where medical records have 
specifically found no instability present in the veteran's 
right knee.  As such, a compensable rating is not available 
for the right knee based on instability.

As the criteria for a rating in excess of 10 percent have not 
been met with respect to the veteran's right knee, the 
veteran's claim is denied.

Bilateral hearing loss

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations derived from the results of audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometric 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV.  38 C.F.R. §§ 
4.85, 4.87, Tables VI and VII.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).  

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Pure tone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the pure tone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
Section 4.86.  38 C.F.R. § 4.85(c).  



The veteran first underwent a VA examination April 2004, the 
results of which are as follows, with pure tone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
10
20
LEFT
10
10
15
25
25

The average pure tone threshold in the veteran's left ear was 
18.8 decibels.  The average pure tone threshold in the 
veteran's right ear was 16.3 decibels.  The veteran also 
received a score of 94 percent for the left ear and 92 
percent for the right ear on the Maryland CNC test for word 
recognition.  

Using Table VI, these results merit ratings of level I for 
the veteran's right ear and level I for his left ear, which 
fails to meet the schedular criteria for a compensable rating 
for hearing loss.  Table VIa is not available, as the 
evidence fails to show a decibel loss in either ear of 55 at 
1,000 Hz.

It is noted that veteran reported receiving no hearing 
treatment other than his VA examination in April 2004.  
Nevertheless, a review of the veteran's claims file shows the 
report from a VA examination that was dated in June 2004.  
The results of are as follows, with pure tone thresholds 
recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
75
75
LEFT
30
25
45
60
65

The average pure tone threshold in the left ear was 48.8 
decibels.  The average pure tone threshold in the right ear 
was 48.8 decibels.  There was a score of 92 percent for the 
left ear and 88 percent for the right ear on the Maryland CNC 
test for word recognition.  

Using Table VI, this examination showed level II for the 
veteran's right ear and level I for his left ear, which fails 
to meet the schedular criteria for a compensable rating for 
hearing loss.  Table VIa is again not available, as this does 
not show a decibel loss in each ear of more than 55 at each 
of the four specified frequencies.  

As noted in the Introduction, the results of this examination 
are somewhat questionable given that the examiner described a 
history inconsistent with that of this veteran.  
Nevertheless, even if these results are taken as accurate, 
they still fail to show compensable hearing loss.  

The veteran has not asserted that his hearing has worsened 
since his April 2004 VA examination, and he denied having 
received any treatment for hearing loss since then.  As such, 
the criteria for a compensable rating for bilateral hearing 
loss have not been met, and the veteran's claim is therefore 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in February 2005, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined; and 
he was scheduled for a hearing before the RO, but failed to 
appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a right knee disability 
is denied.

A compensable rating for bilateral hearing loss is denied.


REMAND

Service medical records reveal that the veteran sought 
treatment on a number of occasions complaining of pain in his 
lower extremities.  He was noted to have shin splints and 
stress fractures on several different occasions.  The veteran 
also sought treatment complaining of lower back pain on 
several occasions.

In April 2004, a VA examiner indicated that the veteran 
complained about pain along the anterior portions of both 
shins that was worse with walking.  The examiner noted that 
subjective pain was noted upon palpation of either shin.  
With regard to the veteran's back, the examiner indicated 
that the veteran had a "low back chronic condition."  
However, the examiner did not render any diagnosis for either 
the veteran's leg pain or back pain; and he did not provide 
an opinion as to the etiology of any of the veteran's pain.  
As such, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from July 2005 to the present.

2.  Schedule the veteran for an orthopedic 
examination of his back and bilateral 
shins.  The veteran's claims folder should 
be made available to the examiner for 
review prior to the examination.  The 
examiner should diagnose any current 
disability affecting either the back or 
shins; and provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any diagnosed disability was either caused 
by, or began during, the veteran's time in 
service.  A complete rationale for any 
opinion offered should be provided.  
 
3.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran with a 
supplemental statement of the case and 
allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


